      Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                                  CIVIL ACTION NO.

SUSAN BRIGGS,

                      Plaintiff

v.

THE STOP & SHOP SUPERMARKET
COMPANY,

                      Defendant



                           COMPLAINT AND JURY DEMAND

1.   The Plaintiff, Susan Briggs (“Plaintiff”), is a natural person with a residential address of

     23 Rickard Street, North Adams, Berkshire County, Massachusetts.

2.   The Defendant, Stop & Shop Supermarket Company (“Defendant”), is a corporation that

     operates a business located at 876 State Road, North Adams, Berkshire County,

     Massachusetts.

                                        Jurisdiction

3.   This Court has jurisdiction over the claims set forth herein, pursuant to 28 U.S.C. § 1331

     and otherwise. There are federal questions of law. The Plaintiff’s claims are brought under

     the Americans with Disabilities Act, as amended.

4.   This Court has supplemental jurisdiction over the state claims set forth herein, pursuant to

     28 U.S.C. § 1367 and otherwise. The Plaintiff’s state claims are brought under M.G.L. c.

     151B.
       Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 2 of 11



                                              Venue

5.    This Court serves as the proper venue where the facts giving rise to the Plaintiff’s claims

      set forth herein occurred in Berkshire County, Massachusetts.

                                              Facts

6.    The Plaintiff was born with congenital cataracts and has glaucoma. The Plaintiff is

      completely blind in her left eye and her corrected vision in her right eye is 20/200 – the

      Plaintiff is legally blind. The Plaintiff is also partially deaf and wears hearing aids.

7.    The Plaintiff is a qualified disabled/handicapped person under state and federal law.

8.    The Plaintiff began working at the Defendant in or about March of 2007. The Plaintiff

      last held the position of Courtesy Clerk (i.e., front-end bagger).

9.    The Defendant was aware of the Plaintiff’s disability/handicap upon her hire.

10.   The Plaintiff performed her job responsibilities well throughout the course of her

      employment with the Defendant.

11.   The Plaintiff’s job responsibilities included bagging customer groceries, stocking the

      front-end registers with supplies and cleaning and emptying recycling machines.

12.   At times, management of the Defendant would instruct baggers to do overstock

      (returning loose items to the shelves) and to retrieve shopping carts from the parking lot.

13.   The Plaintiff typically worked from 8:00 a.m. to 1:00 p.m. or 2:00 p.m., four (4) days a

      week. During any given shift there were usually about four (4) baggers working,

      including the Plaintiff.

14.   In or about the spring of 2016, the Plaintiff submitted a note from her ophthalmologist to

      management of the Defendant. The note explained that the Plaintiff’s vision was

      significantly impaired and tasks such as re-stocking shelves (reading labels) were



                                                 2
       Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 3 of 11



      difficult for her. The note from the Plaintiff’s ophthalmologist was not specifically

      limited to re-stocking duties. The Plaintiff requested reasonable accommodations.

15.   In or about February of 2016, a competitor grocery store, Price Chopper, closed which in

      turn created more business at the Defendant. There were a lot more customers shopping

      at the Defendant and, consequently, a much higher volume of traffic in the parking lot.

      Because of the Plaintiff’s impaired vision and hearing she worried about being hit by a

      car in the parking lot which had almost occurred on multiple occasions.

16.   Concerned for her safety, the Plaintiff asked management of the Defendant, Karen

      Britten, CSDH, to be excused from retrieving shopping carts in the parking lot. The

      Plaintiff volunteered to do numerous other duties instead of retrieving shopping carts, but

      Ms. Britten denied her request out-right without explanation.

17.   In or about the fall of 2016, a new store manager, Dan Jowett, and assistant store

      manager, Steven Mottor, were hired.

18.   After the Plaintiff requested to be excused from retrieving shopping carts in the parking

      lot, management of the Defendant began collecting customer complaints about her.

19.   Management of the Defendant repeatedly denied her requests for accommodation and

      forced her to go out in the parking lot to retrieve shopping carts.

20.   On at least one occasion, the Plaintiff asked Mr. Jowett, the new store manager, to be

      excused from retrieving shopping carts from the parking lot. Mr. Jowett dismissed the

      Plaintiff’s request saying that retrieving shopping carts was part of her job. Mr. Jowett

      mockingly told the Plaintiff that if she could not retrieve shopping carts then she could

      take a janitor position, cleaning toilets.

21.   The Plaintiff pointed out to Mr. Jowett that a co-worker, Bev, had been excused from



                                                   3
       Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 4 of 11



      retrieving shopping carts after she had brought in a doctor’s note. The Plaintiff asked if

      they needed her to provide another doctor’s note, in order to be excused from retrieving

      shopping carts. Mr. Jowett replied that if the Plaintiff turned in a doctor’s note then he

      would place her on a medical leave of absence.

22.   On or about January 20, 2017, the Plaintiff received a write up for an alleged customer

      complaint on January 2, 2017.

23.   On or about January 21, 2017, the Plaintiff received a second write up for another alleged

      customer complaint.

24.   Since requesting to be excused from retrieving shopping carts from the parking lot, the

      Plaintiff felt that management of the Defendant was collecting bogus customer

      complaints against her in an effort to terminate her employment.

25.   On or about January 21, 2017, Mr. Jowett told the Plaintiff that he was suspending her

      and that she would have to go to the union to get her job back.

26.   The Plaintiff felt like she was being terminated because Mr. Jowett told her that she had

      to go to the union to get her job back and, in the past, when she had complained to the

      union about being forced to retrieve shopping carts from the parking lot despite her

      vision/hearing impairment and fear for her safety, the union failed to do anything to help

      her.

27.   On or about January 21, 2017, the Plaintiff felt that she had no choice but to resign from

      her employment and was constructively discharged.

28.   The Plaintiff has suffered and continues to suffer from emotional distress as a result of

      the discrimination and harassment and retaliation and the Defendant’s knowing and

      willful repeated failure to remedy the situation.



                                                4
         Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 5 of 11



29.    The Plaintiff has satisfied the prerequisites to filing suit.

                                           Count I
        (Americans with Disabilities Act, as Amended, (“ADA”) – Real or Perceived
                          Disability/Handicap Discrimination)

30.    The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

31.    The Plaintiff is a qualified disabled person and/or was perceived as disabled by the

       Defendant.

32.    As more fully set forth above, the Plaintiff was discriminated against and otherwise treated

       adversely because of her real and/or perceived disability.

33.    The Plaintiff was constructively discharged from her employment with the Defendant, and

       her employment with the Defendant was otherwise adversely affected based upon the

       Plaintiff’s real and/or perceived disability.

34.    The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

       failure of the Defendant to take reasonable steps to ensure that this discriminatory conduct

       would not occur and/or continue.

       WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to the

ADA.

                                         Count II
                 (ADA – Real or Perceived Disability/Handicap Harassment)

35.    The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

36.    The Plaintiff is a qualified disabled person and/or was perceived as disabled by the

       Defendant.

37.    As more fully set forth above, the Plaintiff was harassed and otherwise treated adversely

       because of her real and/or perceived disability.

                                                   5
         Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 6 of 11



38.    The Plaintiff was constructively discharged from her employment with the Defendant, and

       her employment with the Defendant was otherwise adversely affected based upon the

       Plaintiff’s real and/or perceived disability.

39.    The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

       failure of the Defendant to take reasonable steps to ensure that this harassing conduct would

       not occur and/or continue.

       WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to the

ADA.

                                       Count III
                (ADA – Denial of Request for Reasonable Accommodations)

40.    The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

41.    The Plaintiff is a qualified disabled person and/or was perceived as disabled by the

       Defendant.

42.    As more fully set forth above, the Plaintiff was treated adversely because of her real and/or

       perceived disability.

43.    The Plaintiff requested reasonable accommodations for her disability, and the Defendant

       denied the Plaintiff those requested accommodations and took adverse action against the

       Plaintiff for requesting same.

44.    The Plaintiff was constructively discharged from her employment with the Defendant, and

       her employment with the Defendant was otherwise adversely affected based upon the

       Plaintiff’s real and/or perceived disability and request for accommodation.




                                                  6
         Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 7 of 11



45.    The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

       failure of the Defendant to take reasonable steps to ensure that this discriminatory and

       harassing conduct would not occur and/or continue.

       WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to the

ADA.

                                          Count IV
                                      (ADA – Retaliation)

46.    The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

47.    The Plaintiff is a qualified disabled person and/or was perceived as disabled by the

       Defendant.

48.    As more fully set forth above, the Plaintiff was treated adversely because of her real and/or

       perceived disability and her request for reasonable accommodations for same.

49.    The Plaintiff was constructively discharged from her employment with the Defendant, and

       her employment with the Defendant was otherwise adversely affected based upon the

       Plaintiff’s real and/or perceived disability and her requests for reasonable accommodation

       for same.

50.    The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

       failure of the Defendant to take reasonable steps to ensure that this discriminatory,

       harassing and retaliatory conduct would not occur and/or continue.

       WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to

the ADA.




                                                7
        Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 8 of 11



                                        Count V
        (M.G.L. c. 151B – Real or Perceived Disability/Handicap Discrimination)

51.   The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

52.   The Plaintiff is a qualified disabled/handicapped person and/or was perceived as

      disabled/handicapped by the Defendant.

53.   As more fully set forth above, the Plaintiff was discriminated against and otherwise treated

      adversely because of her real and/or perceived disability/handicap.

54.   The Plaintiff was constructively discharged from her employment with the Defendant, and

      her employment with the Defendant was otherwise adversely affected based upon the

      Plaintiff’s real and/or perceived disability/handicap.

55.   The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

      failure of the Defendant to take reasonable steps to ensure that this discriminatory conduct

      would not occur and/or continue.

      WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to

M.G.L. c. 151B.

                                       Count VII
          (M.G.L. c. 151B – Real or Perceived Disability/Handicap Harassment)

56.   The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

57.   The Plaintiff is a qualified disabled/handicapped person and/or was perceived as

      disabled/handicapped by the Defendant.

58.   As more fully set forth above, the Plaintiff was harassed and otherwise treated adversely

      because of her real and/or perceived disability/handicap. The Plaintiff suffered a hostile

      work environment.



                                                8
        Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 9 of 11



59.   The Plaintiff was constructively discharged from her employment with the Defendant, and

      her employment with the Defendant was otherwise adversely affected based upon the

      Plaintiff’s real and/or perceived disability/handicap.

60.   The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

      failure of the Defendant to take reasonable steps to ensure that this harassing conduct would

      not occur and/or continue.

      WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to

M.G.L. c. 151B.

                                       Count VIII
          (M.G.L. c. 151B – Denial of Request for Reasonable Accommodations)

61.   The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

62.   The Plaintiff is a qualified disabled person and/or was perceived as disabled/handicapped

      by the Defendant.

63.   As more fully set forth above, the Plaintiff was treated adversely because of her real and/or

      perceived disability/handicap.

64.   The Plaintiff requested reasonable accommodations for her disability/handicap, and the

      Defendant denied the Plaintiff those requested accommodations and took adverse action

      against the Plaintiff for requesting same.

65.   The Plaintiff was constructively discharged from her employment with the Defendant, and

      her employment with the Defendant was otherwise adversely affected based upon the

      Plaintiff’s real and/or perceived disability/handicap and request for accommodation.




                                                   9
       Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 10 of 11



66.   The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

      failure of the Defendant to take reasonable steps to ensure that this discriminatory and

      harassing conduct would not occur and/or continue.

      WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to

M.G.L. c. 151B.

                                          Count IX
                                (M.G.L. c. 151B - Retaliation)

67.   The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

68.   The Plaintiff is a qualified disabled/handicapped person and/or was perceived as

      disabled/handicapped by the Defendant.

69.   As more fully set forth above, the Plaintiff was treated adversely because of her real and/or

      perceived disability and her request for reasonable accommodations for same.

70.   The Plaintiff was constructively discharged from her employment with the Defendant, and

      her employment with the Defendant was otherwise adversely affected based upon the

      Plaintiff’s real and/or perceived disability and her requests for reasonable accommodation

      for same.

71.   The Plaintiff was severely and adversely affected by the Defendant’s conduct and the

      failure of the Defendant to take reasonable steps to ensure that this discriminatory,

      harassing and retaliatory conduct would not occur and/or continue.

      WHEREFORE, the Plaintiff, Susan Briggs, respectfully requests a judgment against the

Defendant, The Stop & Shop Supermarket Company, and for all damages available pursuant to

M.G.L. c. 151B.




                                               10
        Case 3:19-cv-30066-MGM Document 1 Filed 05/10/19 Page 11 of 11



       THE PLAINTIFF DEMANDS A JURY TRIAL AGAINST THE DEFENDANT ON

ALL COUNTS SO TRIABLE PURSUANT TO RULE 38 OF THE FEDERAL RULES OF

CIVIL PROCEDURE AND THE RULES OF CIVIL PROCEDURE OTHERWISE.



Respectfully submitted,



The Plaintiff
SUSAN BRIGGS
By Her Attorney


/s/ Daniel J. O’Connell             Dated: May 10, 2019
DANIEL J. O’CONNELL, ESQ.
BBO No. 550633
O’Connell & Plumb, P.C.
75 Market Place
Springfield, Massachusetts 01103
Telephone No. (413) 733-9111
Facsimile No. (413) 733-9888
Email: doconnell@ocpllaw.com




                                      11
